Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed November 15, 2021. Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,178,519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a messaging service providing method for participation in a chat room application.




The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘116

1. A messaging service providing method to be performed by a host terminal, the method comprising: 

transmitting, to a messaging server, a link information issuance request for issuing link information for an open chat room through a messaging application; 

receiving, from the messaging server, the link information generated in response to the link information issuance request; 

sharing the link information in response to a link information sharing request input by a user of the host terminal; 

displaying the open chat room distinguishable from a general chatroom; and 

performing a chat between the user of the host terminal and a user of a guest terminal participating in the open chat room through the shared link information, wherein the user of the guest terminal and the user of the host terminal subscribe to a messaging service provided through the messaging server, wherein the open chat room is accessible by the guest terminal regardless of whether the user of the guest terminal is a friend of the user of the host terminal in the messaging application, and wherein the link information issuance request includes at least one of: user information associated with the user of the host terminal, requirement information associated with the user of the guest terminal, requirement information associated with the open chat room, or connection information of the open chat room.

Patent No. ‘519

1. A messaging service providing method to be performed by a host terminal, the method comprising: 

transmitting, to a messaging server, a link information issuance request for issuing link information for an open chat room through a messaging application; 

receiving, from the messaging server, the link information generated in response to the link information issuance request; 

sharing the link information in response to a link information sharing request input by a user of the host terminal; 

displaying the open chat room distinguishable from a general chatroom; and 

performing a chat between the user of the host terminal and a user of a guest terminal participating in the open chat room through the shared link information, wherein the user of the guest terminal and the user of the host terminal subscribe to a messaging service provided through the messaging server, the sharing of the link information includes posting the link information in a posting space accessible by the guest terminal, the host terminal does not use personal information to contact the guest terminal when starting the sharing the link information, the open chat room is accessible by the guest terminal regardless of whether the user of the guest terminal is a friend of the user of the host terminal in the messaging application, and the general chat room is accessible only by the host terminal and a terminal of a friend of the user of the host terminal in the messaging application, wherein, when the link information issuance request includes type information indicating that the open chat room is a one-to-one type, and when at least two guest terminals receive inputs indicating that the link information is selected, a plurality of open chat rooms corresponding to the link information are generated, and each of the open chat rooms is a one-to-one type open chat room for each of the guest terminals to chat with the host terminal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 10-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2004240932 A), in view of Busey et al. (US 2015/0256353 A1).

With respect to claim 1, Sato discloses a messaging service providing method to be performed by a host terminal (Abstract), the method comprising: 
transmitting, to a messaging server, a link information issuance request for issuing link information for an open chat room through a messaging application (Abstract: Solution, receiving an establishment request from a requesting client);
receiving, from the messaging server, the link information generated in response to the link information issuance request (Abstract: Solution, system resource generates a URL to provide to the requesting client);
sharing the link information in response to a link information sharing request input by a user of the host terminal (Abstract: Solution, the client distributes the access key URL to another person);
performing a chat between the user of the host terminal and a user of a guest terminal participating in the open chat room through the shared link information (Abstract: Solution, persons with access key enters chat room), 
wherein the user of the guest terminal and the user of the host terminal subscribe to a messaging service provided through the messaging server (Abstract: Solution, persons with access key enters chat room);
Sato does not explicitly teach: 
displaying the open chat room distinguishable from a general chatroom; and 
wherein the open chat room is accessible by the guest terminal regardless of whether the user of the guest terminal is a friend of the user of the host terminal in the messaging application, and wherein the link information issuance request includes at least one of:
user information associated with the user of the host terminal, requirement information associated with the user of the guest terminal, requirement information associated with the open chat room, or connection information of the open chat room;
However, Busey discloses:
displaying the open chat room distinguishable from a general chatroom (Figure 6a and [0017], public rooms list); and 
wherein the open chat room is accessible by the guest terminal regardless of whether the user of the guest terminal is a friend of the user of the host terminal in the messaging application ([0051], public chatrooms are open to any user), and wherein the link information issuance request includes at least one of:
user information associated with the user of the host terminal, requirement information associated with the user of the guest terminal, requirement information associated with the open chat room, or connection information of the open chat room (Figure 3d and [0008], link to a particular chatroom is shared with others);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Sato with the teachings of Busey and distinguishing between an open chat room and a general chatroom, in order to ensure invited guests are entering the proper chatroom.
With respect to claim 2, the combination of Sato and Busey discloses the method of claim 1, wherein Busey further discloses the link information issuance request further includes type information indicating whether the open chat room is a one-to-one type or a group type ([0005], request to enter a selected requested public chat room that includes multiple participants (group type)).
With respect to claim 4, the combination of Sato and Busey discloses the method of claim 1, wherein Busey further discloses a profile of the user of the host terminal in the open chat room is set to be different from a profile of the user of the host terminal in the general chat room ([0005], each user is associated with an identity profile to distinguish one user from another in the chat rooms).
With respect to claim 5, the combination of Sato and Busey discloses the method of claim 1, wherein Busey further discloses the link information is shared through a posting space including at least one of a webpage accessible by the guest terminal or an online space in the messaging application or another service application different from the messaging application ([0080, wherein link may be sent out via SMS, email, Facebook, or Twitter for example).
With respect to claim 6, the combination of Sato and Busey discloses the method of claim 1, wherein Busey further discloses the host terminal is configured to:
display the number of open chat rooms corresponding to the link information, or the number of new messages received in the open chat room corresponding to the link information, when there are a plurality of open chat rooms corresponding to the link information, display at least one group into which the open chat rooms are grouped, and when the displayed at least one group is selected, display a list of open chat rooms included in the selected group (Figure 5, list of public chat rooms).
	With respect to claim(s) 8, 10-11, and 13-14, the messaging service providing method of claim(s) 8, 10-11, and 13-14 does/do not limit or further define over the messaging service providing method of claim(s) 1-2, and 4-7. The limitations of claim(s) 8, 10-11, and 13-14 is/are essentially similar to the limitations of claim(s) 1-2 and 4-7. Therefore, claim(s) 8, 10-11, and 13-14 is/are rejected for the same reasons as claim(s) 1-2 and 4-7. Please see rejection above.	
With respect to claim 15, the combination of Sato and Busey discloses the method of claim 11, wherein Busey further discloses, when a plurality of users of host terminals and a plurality of users of guest terminals are participating in the open chat room through the link information, the user of the host terminal is a user among a plurality of users of host terminals associated with a virtual entity, and is allocated to participate in an open chat room that is the same as an open chat room in which at least one user among the users of the guest terminals is participating and chatting ([0080], a user may share a link to a chat room and when a receiving user selects the link, the user is entered into the chat room shared).
With respect to claim 16, the combination of Sato and Busey discloses the method of claim 15, wherein Busey further discloses the user of the host terminal is allocated based on an order in which the users of the host terminals associated with the virtual entity log into a messaging application, allocated based on the number of open chat rooms previously allocated to the users of the host terminals associated with the virtual entity, or allocated based on the number of users of guest terminals participating in the open chat rooms previously allocated to the users of the host terminals associated with the virtual entity ([0078] and [0080]).
With respect to claim 17, the combination of Sato and Busey discloses the method of claim 11, wherein Sato discloses the host terminal is a terminal requesting the issuing of the link information, a terminal associated with a virtual entity using the open chat room through the link information, or a terminal designated by the link information (Abstract, establishment requesting client).
With respect to claim 18, the combination of Sato and Busey discloses the a non-transitory computer-readable medium, wherein Busey further discloses storing program instructions for controlling a processor to perform the method of claim 1 (Figure 1).
With respect to claim 19, the combination of Sato and Busey discloses the a non-transitory computer-readable medium, wherein Busey further discloses storing program instructions for controlling a processor to perform the method of claim 8 (Figure 1).
With respect to claim 20, the combination of Sato and Busey discloses the a non-transitory computer-readable medium, wherein Busey further discloses storing program instructions for controlling a processor to perform the method of claim 11 (Figure 1).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2004240932 A), in view of Busey et al. (US 2015/0256353 A1), and further in view of Fujihara et al. (US 2012/0110099 A1).

With respect to claim 7, the combination of Sato and Busey discloses the method of claim 1, but they do not explicitly teach wherein, when the user of the host terminal leaves the open chat room, the open chat room is deleted from the messaging server after a predetermined period elapses;
However, Fujihara discloses when the user of the host terminal leaves the open chat room, the open chat room is deleted from the messaging server after a predetermined period elapses ([0156], chat room is deleted);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Sato and Busey with the teachings of Fujihara and delete a chat room no longer in use, in order to prevent resource waste and optimize the operability of the chat room platform.

	Allowable Subject Matter
Claim(s) 3, 9, and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘when at least two guest terminals receive inputs indicating that the link information is selected, a plurality of open chat rooms corresponding to the link information are generated, and each of the open chat rooms is a one-to-one type open chat room for each of the guest terminals to chat with the host terminal’.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        December 2, 2022